DETAILED ACTION
Disposition of Claims
Claims 73-89 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20220267383A1, Published 08/25/2022.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Of note, there is not an attorney of record on file due to a lack of an official power of attorney of record.  While a customer number has been provided on the ADS submitted 06/21/2022, this is not the equivalent of a power of attorney or an authorization to act in a representative capacity.  In order to expedite prosecution in the instant application, it is suggested that a power of attorney be filed as per MPEP §402 or MPEP §1807, or an Authorization to Act in a Representative Capacity be filed as per MPEP §403 in order for the Office to freely and openly discuss the merits of the case with the applicant's representative(s).  Please refer to the MPEP or http://www.uspto.gov/patents/law/poafaqs.jsp#a if you have questions regarding the proper filing of a power of attorney.

	
Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of legal phraseology (“e.g.” stands for “exempli gratia”, and should be removed or replaced with a non-Latin version, such as “for example”).  Correction is required.  See MPEP § 608.01(b).


Drawings and Specification; Sequence Disclosure Requirements
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below or on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.  
The drawings and specification are objected to because Figures 1D and 1E comprise sequence that does not identify said sequence with a corresponding SEQ ID NO: within the figure itself or within the figure legend of the specification.  
The objection to the drawings will not be held in abeyance.  Applicants must comply with sequence rules in order to be considered a complete response to this Office Action; a complete response would be to either submit corrected drawing sheets as noted below or to amend the specification to include the SEQ ID NO:s within the figure legend.  Either amendment must comply with the rules of the attached PTO-2301 form.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 


Claim Objections
Claim 73 is objected to because of the following informalities:  only one period can be present per claim (See MPEP § 608.01(m)).  It is suggested that the claims be amended to have a parentheses instead of a period after the lower case letters (i.e. “a)” instead of “a.”).  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 73 and dependent claims 74-89 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 73 provides the limitation of “wherein each X corresponds to amino acids of a wild-type AAV2 VP1 capsid sequence as set forth in SEQ ID NO: 1, or homologous amino acids of a wild-type VP1 capsid sequence of an AAV serotype other than AAV2”.  However, the accompanying sequence deposit lists these “X” amino acids as “any amino acids” (e.g. see deposit information for SEQ ID NO: 5, which notes “Xaa” can be any naturally occurring amino acid” for each of the two “X” amino acids listed in SEQ ID NO:5.)  Therefore, it is unclear whether the “X” may be any amino acid, or is only limited to those amino acids which occur naturally.  Further, if the latter is the correct interpretation, it is unclear how one of skill in the art can determine, based upon the disclosure of the application, what is, and what is not, an amino acid that may occur in said X position.  One suggestion is to remove this wherein statement from the claim, another is to specifically provide what amino acids may occur at those positions (e.g. wherein the first X of SEQ ID NO: 5 is A, D, or F and the second X of SEQ ID NO: 5 is G, H, or E), and a third option is to revise the wherein statement to align with the specification and sequence disclosure, in that “wherein X can be any naturally occurring amino acid.”
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 73  is rejected on the grounds of being indefinite.  Claims 74-89 are also rejected since they depend from claim 73, but do not remedy these deficiencies of claim 73.




	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 73-89 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,793,606 in view of Dalkara et. al. (Dalkara D, et. al. Sci Transl Med. 2013 Jun 12;5(189):189ra76.; hereafter “Dalkara”.)  The claims in the ‘606 patent and the instant claims are not patentably distinct as both sets of claims are drawn towards variant recombinant adeno-associated virus (AAV) capsid proteins, namely VP1 proteins according to AAV2 numbering, with identical amino acid substitutions and insertions (e.g. the VP1 mutations of a) in both sets of independent claims are identical.)  Both claim that the capsid protein is of serotype 2 (AAV2), or that the mutations occur in other AAV at positions which correspond to those listed in AAV2 VP1, both claim recombinant AAV particles which comprise the variant capsid proteins, and both claim that the capsid is encoded from a nucleic acid which comprises ITRs and a gene of interest.  
The main difference is that the instant claims require an insertion within the 585-588 AAV2 VP1 region (part of VR-VIII), which is not required of the ‘606 patent.  However, AAV vectors with enhanced ocular transduction efficiency which comprise insertions within 585-588 VP1 region noted as a known variable region (VR-VIII) are known and described in the art, specifically with the insertions noted in instant claim 81, as taught by Dalkara.  Dalkara teaches in vivo–directed evolution to engineer AAV variants that deliver the desired gene cargo to the outer retina after injection into the eye’s easily accessible vitreous humor (abstract), wherein the evolved AAV variant 7m8 mediated highly efficient delivery to all retinal layers in mice and non-human primates (p. 2, left col., ¶1).  AAV libraries were generated with either 7mer insertions into loop 4 (AAV2 aa588), tyrosine mutant version of AAV2 genome subjected to random mutagenesis (AAV2 Y444F EP), and a chimeric capsid-encoding library that shuffled AAV1, 2, 4, 5, 6, 8, and 9 sequences (p. 2, rt. col., ¶2).  The 7mers included LGETTRP and NETITRP, and evolutionarily mutated to have the majority comprise LALGETTRP (67%; 7m8), LANETITRP (10%), LAKAGQANN (6%), and LAKDPKTTN (4%) (Fig. 2; pp. 2-3, ¶ bridging pages.)  Therefore, Dalkara teaches that these 7m8-based mutants comprise highly efficient delivery to retinal layers, thus rendering the generation of mutants comprising the 7mer insertion between 585-588 VP1 AAV2 obvious to a skilled artisan, and it would be obvious to modify the AAV of the ‘606 claims to comprise such a mutation to enhance transduction efficiency to a specific cell type.  The instant claims are an obvious species of the ‘606 claims in light of the teachings of Dalkara, and are not patentably distinct.

Claims 73-89 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,332,502 in view of Dalkara et. al. (Dalkara D, et. al. Sci Transl Med. 2013 Jun 12;5(189):189ra76.; hereafter “Dalkara”.)  The claims in the ‘502 patent and the instant claims are not patentably distinct as both sets of claims are drawn towards variant recombinant adeno-associated virus (AAV) capsid proteins, namely VP1 proteins according to AAV2 numbering, with identical amino acid substitutions and insertions (e.g. the VP1 mutations of b) in the instant claims and d) and f) of reference claim 1 and reference claims 3-4, 6-7 of the ‘502 claims comprise mutations at specific aa residues of VP1 AAV2 that are identical).  Both claim that the capsid protein is of serotype 2 (AAV2) or one of many other serotypes (AAV1, AAV3, AAV7, etc.), or that the mutations occur in other AAV at positions which correspond to those listed in AAV2 VP1, both claim recombinant AAV particles which comprise the variant capsid proteins, and both claim that the capsid is encoded from a nucleic acid which comprises ITRs and a gene of interest.  Both claim that the nucleic acid in the resulting AAV particles to be single or double-stranded, and both claim compositions which comprise the AAV particles.
The main difference is that the instant claims require an insertion within the 585-588 AAV2 VP1 region (part of VR-VIII), which is not required of the ‘502 patent.  However, AAV vectors with enhanced ocular transduction efficiency which comprise insertions within 585-588 VP1 region noted as a known variable region (VR-VIII) are known and described in the art, specifically with the insertions noted in instant claim 81, as taught by Dalkara.  Dalkara teaches in vivo–directed evolution to engineer AAV variants that deliver the desired gene cargo to the outer retina after injection into the eye’s easily accessible vitreous humor (abstract), wherein the evolved AAV variant 7m8 mediated highly efficient delivery to all retinal layers in mice and non-human primates (p. 2, left col., ¶1).  AAV libraries were generated with either 7mer insertions into loop 4 (AAV2 aa588), tyrosine mutant version of AAV2 genome subjected to random mutagenesis (AAV2 Y444F EP), and a chimeric capsid-encoding library that shuffled AAV1, 2, 4, 5, 6, 8, and 9 sequences (p. 2, rt. col., ¶2).  The 7mers included LGETTRP and NETITRP, and evolutionarily mutated to have the majority comprise LALGETTRP (67%; 7m8), LANETITRP (10%), LAKAGQANN (6%), and LAKDPKTTN (4%) (Fig. 2; pp. 2-3, ¶ bridging pages.)  Therefore, Dalkara teaches that these 7m8-based mutants comprise highly efficient delivery to retinal layers, thus rendering the generation of mutants comprising the 7mer insertion between 585-588 VP1 AAV2 obvious to a skilled artisan, and it would be obvious to modify the AAV of the ‘502 claims to comprise such a mutation to enhance transduction efficiency to a specific cell type.  The instant claims are an obvious species of the ‘502 claims in light of the teachings of Dalkara, and are not patentably distinct.

	

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648